FILED
                                                         Mar 14 2012, 9:14 am

FOR PUBLICATION                                                 CLERK
                                                              of the supreme court,
                                                              court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                       GREGORY F. ZOELLER
Crown Point, Indiana                        Attorney General of Indiana

                                            KATHERINE MODESITT COOPER
                                            Deputy Attorney General
                                            Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

DOMINIQUE D. WOODS,                         )
                                            )
     Appellant-Defendant,                   )
                                            )
            vs.                             )      No. 45A03-1107-CR-292
                                            )
STATE OF INDIANA,                           )
                                            )
     Appellee-Plaintiff.                    )


                    APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Salvador Vasquez, Judge
                            Cause No. 45G01-0905-FB-46


                                  March 14, 2012

                            OPINION - FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Dominique Woods appeals her conviction for Class B felony robbery. We affirm.

                                           Issue

       Woods raises one issue, which we restate as whether the jury’s guilty finding for

assisting a criminal is logically inconsistent with its guilty finding for robbery as an

accomplice.

                                           Facts

       On May 29, 2009, Cheryl Blondeel was sitting outside of her place of employment

in Munster, smoking a cigarette, and talking on her cell phone, when Antrione Manning

grabbed her purse. Manning ran away, and Blondeel chased him to a white car parked in

a nearby driveway. Manning got into the vehicle on the passenger side, and Woods was

in the driver’s seat. Blondeel jumped on the hood of the vehicle, and Woods attempted to

drive away. Woods repeatedly accelerated, braked, and swerved until Blondeel was

thrown from the hood. Blondeel landed in the street and sustained injuries to her knees,

chin, and arm. Gary Diederich saw the incident, assisted Blondeel, and called 911 with a

description of the vehicle and its license plate number.

       A few minutes later, Officer Kevin Cooley of the Munster Police Department saw

the vehicle, followed it, and called for assistance. When other officers arrived, Officer

Cooley initiated a traffic stop at a stop light. Officer Tricia Fichter parked her police car

diagonally on the driver’s side of Woods’s vehicle. Although Officer Cooley and Officer

Fichter were yelling for Woods to stop the car and turn the car off, Woods ignored their

commands. Officer Cooley attempted to disable Woods’s car by shooting the rear tire,

                                             2
and Woods finally stopped the vehicle. Officer Cooley and Officer Fichter removed

Woods from the vehicle and took her into custody. Manning was also arrested. After her

arrest, Woods said that Manning was “broke” and was looking for someone to rob. Tr. p.

188. Woods said that she should get “[c]ommunity service . . . because no one got hurt”

and Blondeel got her purse back. Id. Woods admitted that she knew “it was wrong.” Id.

at 189.

          The State charged Woods with Class B felony robbery, Class C felony robbery,

Class C felony battery, Class D felony resisting law enforcement, and Class D felony

assisting a criminal. At the jury trial, the trial court granted a directed verdict on the

resisting law enforcement charge. The jury was instructed regarding accomplice liability,

and during closing arguments, the State argued that Woods was guilty of robbery under

an accomplice theory. The jury found her guilty of Class B felony robbery, Class C

felony robbery, Class A misdemeanor criminal recklessness as a lesser included offense

of the battery charge, and Class D felony assisting a criminal.

          Woods argued based on Joseph v. State, 659 N.E.2d 676 (Ind. Ct. App. 1995), that

the robbery and assisting a criminal verdicts were inconsistent and that she could not be

convicted of both offenses. However, Woods argued that she was entitled to a new trial

or that a conviction should be entered on the assisting a criminal guilty verdict rather than

the robbery guilty verdict. Although the State acknowledged Joseph, it argued that

robbery and assisting a criminal have different elements and that Woods should be

convicted of both offenses. The trial court found that the verdicts were not inconsistent

and found Joseph controlling. The trial court entered judgment of conviction for Class B

                                              3
felony robbery and Class A misdemeanor criminal recklessness only. The trial court did

not enter judgment of conviction for Class C felony robbery or Class D felony assisting a

criminal. Woods now appeals, although she does not appear to make any arguments

regarding her Class A misdemeanor criminal recklessness conviction.

                                        Analysis

      Woods argues that the jury’s guilty finding for assisting a criminal is logically

inconsistent with its guilty finding for robbery as an accomplice. The offense of assisting

a criminal is governed by Indiana Code Section 35-44-3-2, which provides:

              A person not standing in the relation of parent, child, or
              spouse to another person who has committed a crime or is a
              fugitive from justice who, with intent to hinder the
              apprehension or punishment of the other person, harbors,
              conceals, or otherwise assists the person commits assisting a
              criminal, a Class A misdemeanor. However, the offense is:

              (1) a Class D felony if the person assisted has committed a
              Class B, Class C, or Class D felony . . . .

“This statute was intended to apply to a person who did not actively participate in the

crime itself, but rather assisted a criminal after the fact.” Wright v. State, 690 N.E.2d

1098, 1108 (Ind. 1997).

      On the other hand, the accomplice liability statute provides that “[a] person who

knowingly or intentionally aids, induces, or causes another person to commit an offense

commits that offense . . . .” Ind. Code § 35-41-2-4. In determining whether a person

aided another in the commission of a crime, we consider the following four factors: (1)

presence at the scene of the crime; (2) companionship with another engaged in criminal



                                            4
activity; (3) failure to oppose the crime; and (4) a defendant’s conduct before, during, and

after the occurrence of the crime. Garland v. State, 788 N.E.2d 425, 431 (Ind. 2003).

          According to Woods, the offenses of robbery and assisting a criminal are mutually

exclusive, and the jury could not have found her guilty of both offenses. Woods asks that

we vacate her robbery conviction or, alternatively, that we grant her a new trial.

          Our supreme court recently addressed inconsistent verdicts in Beattie v. State, 924

N.E.2d 643 (Ind. 2010). There, the court was asked to consider whether a not guilty

verdict on a charge of possession of cocaine was fatally inconsistent with a guilty verdict

on a charge of possession of cocaine within 1,000 feet of a family housing complex. The

court held that “[j]ury verdicts in criminal cases are not subject to appellate review on

grounds that they are inconsistent, contradictory, or irreconcilable.” Beattie, 924 N.E.2d

at 649.

          Although Beattie would appear to preclude Woods’s argument, Woods argues that

Beattie is distinguishable. She bases her argument on a footnote in Beattie, which

discusses United States v. Powell, 469 U.S. 57, 105 S. Ct. 471 (1984), and provides:

                        The opinion included the following footnote: “Nothing
                in this opinion is intended to decide the proper resolution of a
                situation where a defendant is convicted of two crimes, where
                a guilty verdict on one count logically excludes a finding of
                guilt on the other. Cf. United States v. Daigle, 149 F.Supp.
                409 (DC), aff’d per curiam, 101 U.S.App. D.C. 286, 248 F.2d
                608 (1957), cert. denied, 355 U.S. 913 [78 S. Ct. 344, 2
                L.Ed.2d 274] (1958).” Powell, 469 U.S. at 69 n.8, 105 S. Ct.
                at 479 n.8, 83 L.Ed.2d at 471 n.8. A similar claim has been
                made in some Indiana cases in which a defendant was
                convicted both for murder and voluntary manslaughter. See,
                e.g. Patton v. State, 668 N.E.2d 253, 254 (Ind. 1996); Butler
                v. State, 647 N.E.2d 631, 636 (Ind. 1995). In each case,

                                               5
             however, the multiple convictions did not involve the same
             victim, and the trial court judgments were affirmed.

Beattie, 924 N.E.2d at 645 n.3.

      Although not mentioned in the Beattie footnote, we addressed a similar argument

in Woodrum v. State, 498 N.E.2d 1318 (Ind. Ct App. 1986). There, the defendant was

found guilty of “involuntary manslaughter and battery, requiring a knowing state of mind,

and reckless homicide, requiring a reckless state of mind.” Woodrum, 498 N.E.2d at

1324. He argued that he could not possess a knowing and reckless state of mind for the

same act and that the multiple guilty verdicts were logically inconsistent. We held that

we would not speculate on inconsistent jury verdicts and that we would not disturb the

verdicts as long as there was sufficient evidence to support the convictions. Further, we

noted that the trial court entered judgment of conviction and sentenced the defendant on

the involuntary manslaughter charge only.

      We acknowledge Woods’s argument that Woodrum was decided prior to Beattie.

However, even if we assume that Woods’s argument is subject to appellate review, her

argument fails. In Newgent v. State, 897 N.E.2d 520 (Ind. Ct. App. 2008), we addressed

a double jeopardy argument regarding convictions for both murder and assisting a

criminal. We noted:

             [W]here this issue has been raised in the context of the
             permissibility of multiple convictions, both this court and the
             Indiana Supreme Court have vacated convictions for assisting
             a criminal where it appeared that the defendants were active
             participants in the crimes for which they were convicted and
             their “assisting” convictions were merely efforts to protect or
             further those schemes.


                                            6
Newgent, 897 N.E.2d at 530. The evidence supporting the defendant’s conviction for

assisting a criminal was the same evidence, in part, used by the State to claim that she

committed aiding in murder. We determined that her actions after the murder “were

largely in continuation of Baker’s and her murder scheme” and she could not “be

convicted of both murder and assisting a criminal.” Id. Accordingly, we vacated her

conviction for assisting a criminal.

       We reached a similar result in Joseph v. State, 659 N.E.2d 676 (Ind. Ct. App.

1996), trans. denied. There, the defendant was convicted of both aiding a theft and

assisting a criminal. We noted that the defendant’s “acts of aiding the theft of her

father’s safe made her an active participant in the crime, despite the fact that she did not

go to the house and physically steal the safe.” Joseph, 659 N.E.2d at 679. She also later

assisted others in evading police after they took the safe. We held that “it is improper to

focus on Joseph’s actions, which were taken after the crime was committed, with the

intent to charge her with and convict her of the separate crime of assisting a criminal

when, in reality, those actions merely represented her continuing scheme or plan to aid

Springer and Hogue in the theft of her father’s safe.”1 Id. at 680. Consequently, we

reversed the defendant’s conviction for assisting a criminal.

       Here, the evidence was sufficient for the jury to find that Woods committed Class

B felony robbery as an accomplice. Woods drove Manning to the scene, parked the


1
  In both Newgent and Joseph, we based our decisions on Smith v. State, 429 N.E.2d 956, 959 (Ind.
1982), and Harris v. State, 617 N.E.2d 912, 915 (Ind. 1993), which both “merged” an assisting a criminal
conviction with other convictions. Smith and Harris were later overruled on other grounds by Wright v.
State, 690 N.E.2d 1098 (Ind. 1997), which held that assisting a criminal was not an inherently lesser-
included offense of murder.
                                                   7
vehicle, and waited while Manning took Blondeel’s purse. She then drove away, injuring

Blondeel in the process, and was stopped by police. She admitted that Manning was

“broke” and was looking for someone to rob and that she knew “it was wrong.” Tr. at

188-89. Woods’s conduct after the robbery is relevant to a determination of whether she

aided in the robbery. See Garland, 788 N.E.2d at 431. We conclude that, as in Newgent

and Joseph, Woods’s actions after Manning stole the purse merely represented her

continuing scheme or plan to aid Manning in the robbery. Moreover, as in Newgent and

Joseph, the allegedly inconsistent guilty verdicts do not necessitate a new trial or reversal

of the robbery conviction. Although the jury found Woods guilty of Class B felony

robbery, Class C felony robbery, Class A misdemeanor criminal recklessness as a lesser

included offense of the battery charge, and Class D felony assisting a criminal, the trial

court properly entered judgment of conviction and sentenced her for the Class B felony

robbery and Class A misdemeanor criminal recklessness only.

                                        Conclusion

       The trial court properly entered judgment of conviction and sentenced Woods for

Class B felony robbery and Class A misdemeanor criminal recklessness. We affirm.

       Affirmed.

KIRSCH, J., and BRADFORD, J., concur.




                                             8